Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Simon J. Oh (Reg#67820) on 06/09/2022.

The application has been amended as follows: 

19. (Amended) A non-transitory computer-readable recording medium storing a program comprising instructions for executing each step of a method for registering three-dimensional data, the method comprising: generating first two-dimensional data by two-dimensionally converting first three- dimensional data indicating a surface of a three-dimensional model of a target; generating second two-dimensional data by two-dimensionally converting second three- dimensional data indicating at least a part of the surface of the three-dimensional model of the target; determining a first matching area in the first two-dimensional data and a second matching area in the second two-dimensional data by matching the second two-dimensional data to the first two-dimensional data; setting, as an initial position, a plurality of points of the first three-dimensional data, which correspond to the first matching area, and a plurality of points of the second three- dimensional data, which correspond to the second matching area; and registering the first three-dimensional data and the second three-dimensional data using the initial position, wherein the determining the first matching area and the second matching area comprises: generating first two-dimensional curvature data and second two-dimensional curvature data by partially differentiating the first two-dimensional data and the second two-dimensional data, respectively; and determining the first matching area in the first two-dimensional curvature data and the second matching area in the second two-dimensional curvature data by matching the first two-dimensional curvature data and the second two-dimensional curvature data.


Election/Restrictions
Claims 1 and 10 are allowable. Claims 5-6 and 14-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 09/08/2021, is hereby withdrawn and claims 5-6 and 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found to fully teach the specifically claimed processes in registering three-dimensional data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 9, 2022